                Case 4:19-cv-10271-MFL-APP ECF No. 1 filed 01/28/19       PageID.1   Page 1 of 3




                                                UNITED STATES DISTRICT COURT
                                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                                     SOUTHERN DIVISION


                         LINDSAY MCLAUGHLIN,                  Case No. 2:19-cv-10271
                         an individual,                       HON: _____________________

                               Plaintiff,                     State Court Case No. 2018-170654-CD
                         v.                                   State Court HON: Cheryl A. Matthews

                         CITY OF AUBURN HILLS,
                         a municipal corporation,

                               Defendant.
                         ERIC I. FRANKIE (P47232)                DAVID B. LANDRY (P32055)
                         Attorney for Plaintiff                  Attorney for Defendant
                         LAW OFFICE OF ERIC I. FRANKIE,          LANDRY, MAZZEO &
                         PLC                                     DEMBINSKI, P.C.
                         535 Griswold, Suite 111-542             37000 Grand River Avenue, Suite 200
                         Detroit, MI 48226                       Farmington Hills, MI 48335
                         Phone: (248) 219-9205                   Phone: (248) 476-6900
                         Fax:                                    Fax: (248) 476-6564
                         E-mail: ericfrankie26@yahoo.com         E-mail: dlandry@lmdlaw.com
                                                                 Assistant: kmalone@lmdlaw.com

                                                    NOTICE OF REMOVAL

                               NOW COMES Defendant CITY OF AUBURN HILLS, a Michigan

                         municipal corporation, by and through its undersigned counsel LANDRY,

                         MAZZEO & DEMBINSKI, P.C., pursuant to 28 USC § 1441 files this Notice of
    LAW OFFICES
 LANDRY, MAZZEO &        Removal of the above-captioned matter to the United States District for the
   DEMBINSKI, P.C.

37000 GRAND RIVER AVE.   Eastern District of Michigan, Southern Division, and in support of its Notice of
        SUITE 200
  FARMINGTON HILLS
    MICHIGAN 48335
         ________        Removal states:
      (248) 476-6900
   (248) 476-6564 FAX
                Case 4:19-cv-10271-MFL-APP ECF No. 1 filed 01/28/19            PageID.2      Page 2 of 3




                               1.    On     or   about   January      7,    2019   the     Plaintiff    LINDSAY

                         MCLAUGHLIN filed Civil Action No. 2018-170654-CD in the Circuit Court for

                         the County of Oakland, State of Michigan. (See attached Exhibit A, Summons

                         and Complaint, note that the Complaint erroneously states that it was filed in

                         County of Wayne).

                               2.    The underlying Summons and Complaint alleges causes of action

                         against the Defendant under Title VII of the Civil Rights Act of 1964 as amended,

                         42 USC 2000e et seq. as well as a cause of action under the Americans with

                         Disability Act of 1990, 42 USC 12101 et seq.

                               3.    This    Honorable    Court       has   original     jurisdiction   over   the

                         aforementioned lawsuit and the counts under Title VII of the Civil Rights Act of

                         1964 and the Americans with Disability Act, pursuant to 28 USC § 1331.

                               4.    This Honorable Court would have supplemental jurisdiction of the

                         causes of action pled under Michigan State law pursuant to 28 USC § 1367 as the

                         cause of actions pled include claims under the Michigan Civil Rights Act and

                         claims under the Michigan Persons with Disability Civil Rights Act.

                               5.    This Notice of Removal has been filed within thirty (30) days of
    LAW OFFICES
 LANDRY, MAZZEO &        service of the attached Summons and Complaint on the Defendant as is evidenced
   DEMBINSKI, P.C.

37000 GRAND RIVER AVE.
        SUITE 200
                         by the Acknowledgment of Service of Process dated January 7, 2019.
  FARMINGTON HILLS
    MICHIGAN 48335
         ________                                [SIGNATURE ON THE NEXT PAGE]
      (248) 476-6900
   (248) 476-6564 FAX
                                                                  2
                Case 4:19-cv-10271-MFL-APP ECF No. 1 filed 01/28/19       PageID.3   Page 3 of 3




                                                         Respectfully submitted,

                                                         LANDRY, MAZZEO & DEMBINSKI, P.C.

                                                   By:     /s/ David B. Landry
                                                         David B. Landry (P32055)
                                                         Attorney for Defendant
                                                         37000 Grand River Avenue, Suite 200
                                                         Farmington Hills, MI 48335
                                                         (248) 476-6900

                         DATED: January 25, 2019



                                                 CERTIFICATE OF SERVICE

                               I hereby certify that on May 5, 2014, I electronically filed the NOTICE OF
                         REMOVAL, and this CERTIFICATE OF SERVICE with the Clerk of the Court
                         using the ECF system, which will send notification of such filing to the
                         following:

                                     Eric I. Frankie, Esq.
                                     ericfrankie26@yahoo.com

                                                           /s/ Kimberly L. Malone
                                                         LANDRY MAZZEO & DEMBINSKI, P.C.
                                                         37000 Grand River Avenue, Suite 200
                                                         Farmington Hills, MI 48335
                                                         (248) 476-6900
                                                         kmalone@lmdlaw.com



    LAW OFFICES
 LANDRY, MAZZEO &
   DEMBINSKI, P.C.

37000 GRAND RIVER AVE.
        SUITE 200
  FARMINGTON HILLS
    MICHIGAN 48335
         ________

      (248) 476-6900
   (248) 476-6564 FAX
                                                               3
